DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/052,039, filed on 08/01/18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotlarsky et al, US Pub. 20120168512.
Kotlarsky et al discloses an optical code symbol reading system employing a LED-driven optical waveguide structure for illumination a manually-actuated trigger switch integrated with a hand supportable system housing comprising: an acoustic-waveguide structure 172 that is used to conduct acoustic energy signals generated from the electro-acoustic transducer 171 (e.g. when a bar code is read) to sound wave port 170 in the side edge portion of the LED-driven optical-waveguide structure 165; the acoustic-waveguide structure 172 is installed between the PC board 8 and the front housing portion 2B'', so that sonic energy produced from the electro-acoustic .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,956,695 (hereinafter ‘695 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recite a similar but broader limitations of the ‘695 Patent. For instance in claim 21 of the current application and in the ‘695 Patent, the applicant claims:
Application No. 17/248,916
Patent No. 10,956,695


two adjacent mounting surfaces and a sound 

conducting channel in acoustic 

communication with a sound source, wherein 

the housing is configured to be mounted in at 

least two different mounted positions by 

respectively attaching one or more of the two 

adjacent mounting surfaces to a support 

structure of an indicia reader, wherein

the two adjacent mounting surfaces meet to 

form a common edge, and wherein the sound

conducting channel comprises a sound port 

opening positioned with at least a portion on

the common edge; an indicia-capturing 

system at least partially enclosed within the 

housing; and an audio indicator system at 

least partially enclosed within the housing, the 

audio indicator system comprising the sound 

source, wherein the sound source is 

configured to provide audible indications.

An apparatus comprising: a housing, wherein the housing is configured to be mounted in at least two different mounted positions, the housing comprising: two adjacent mounting surfaces, wherein the two adjacent mounting surfaces meet to form an edge; and a sound port opening that is recessed inward with respect to the edge, wherein in the sound port opening is in communication with a sound source that is configured to provide audible indications; an indicia-capturing system at least partially enclosed within the housing, wherein the indicia-capturing system comprises an image formation and detection mechanism having imaging optics for producing a field of view; an illumination system at least partially enclosed within the housing, wherein the illumination system is configured to produce illumination within the field of view; and a processor configured to process signals output by the indicia-capturing system and cause the sound source to provide the audible indications, wherein the 


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘695 Patent as a general teaching for an apparatus, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘695 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘695 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876